Case 5:19-cv-00174-SHK Document 22 Filed 06/26/20 Page 1 of 2 Page ID #:886




 1                           UNITED STATES DISTRICT COURT
 2                          CENTRAL DISTRICT OF CALIFORNIA
                                   EASTERN DIVISION
 3
 4
     Rosa Cendejas,                       )        Case No.: 5:19-cv-00174-VBF-SHK
 5
                                          )
 6               Plaintiff.               )        [PROPOSED] ORDER
 7                                        )        AWARDING EAJA FEES
                 vs.                      )
 8
                                          )
 9   Andrew Saul,                         )
10   Commissioner of Social Security,     )
11
                 Defendant.
12
13
14         Based upon the parties’ Stipulation for Award of EAJA Fees Pursuant to the
15   Equal Access to Justice Act 28 U.S.C. §2412(d) (“Stipulation”),
16
           IT IS ORDERED that EAJA fees are awarded in the amount of $6,000.00,
17
18   subject to the terms of the Stipulation. IT IS ORDERED that EAJA fees are
19
     awarded to Plaintiff in the amount of $6,000, subject to any federal debt owed by
20
21   the Plaintiff. If the Department of the Treasury determines that Plaintiff does not
22   owe a federal debt, the government shall cause the payment of fees be made
23
     directly to Eddy Pierre Pierre and/or Pierre Pierre Law, P.C., pursuant to the
24
25   Assignment executed by Plaintiff.        Any payments made shall be delivered to
26
     Plaintiff’s counsel.
27
28
Case 5:19-cv-00174-SHK Document 22 Filed 06/26/20 Page 2 of 2 Page ID #:887




 1   Dated: June 26, 2020                 _______________________________
 2                                        Shashi H Kewalramani
 3                                        United States Magistrate Judge

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          2
